DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 02/09/2021 has been entered. Claims 1 and 7 have been amended and Claim 5 has been canceled. Claims 1-4 and 6-8 are currently pending and are under examination.

Withdrawn Objections and Rejections
	Claim 7 has been amended to obviate minor informalities and thus the objection to the claim has been withdrawn.
	Claim 1 has also been amended to comply with the written description and thus the 112(a) rejection of the claim has been withdrawn.
In view of Applicant’s arguments with respect to the 112(b) rejection and Examiner’s further consideration, it is noted that since the scope of the halogenated diene of formula (1) requires that at least one of A1-A6 in the formula to be hydrogen and at least one of A1-A6 to be fluorine, one of ordinary skilled in the art would understand that at least one of A7-A9 in at least one of the halogenated olefin of formula (2), from which formula (1) is derived via coupling reaction, to be hydrogen and fluorine. As such, 112(b) rejection of the record has been withdrawn.
Claim 1 has been amended by removing chlorine and thus the 102(a)(1) rejections as being anticipated by Burton and Camaggi have been withdrawn.


Newly Applied and Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4 and 6-8 are newly rejected under 35 U.S.C. 103 as being unpatentable over Park (Park, J. D. et al. “Preparation and Some Properties of Certain Fluorovinyl Iodides and Some Fluorinated Butadienes” Journal of Organic Chemistry 1958, vol. 23, pp. 1661-1665; cited in IDS 10/22/2019) in view Burton (Burton, D. J. et al. “Coupling routes to hexafluoro-1,3-butadiene, substituted-1,3-fluorine-containing butadienes and fluorinated polyenes” Journal of Fluorine Chemistry 129 (2008) 435–442; cited in IDS 10/22/2019).
	Regarding Claims 1-2, 4, 6 and 8, Park teaches on page 1663 the method for producing 1,1,4,4-tetrafluoro-1,3-butadiene by subjecting 1,1-difluoro-2-iodoethylene (I) to a coupling reaction in the presence of zero-valent sodium and dibutyl ether as the solvent and warmed to room temperature upon addition of the olefin:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    212
    642
    media_image2.png
    Greyscale

Regarding Claim 1, Park fails to teach the coupling reaction in the presence of copper as the zero-valent metal. The deficiency is cured by Burton.
	Regarding Claims 1 and 6-8, Burton teaches the following reactions in the presence of zero-valent copper and DMF as solvent (Eq. (10) and (11)):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Compound 1 in the above Eqs. (10) and (11) is hexafluoro-1,3-butadiene.
Burton teaches a similar coupling reaction mechanism of halogenated olefins as that of Park but a different zero-valent metal has been used from that of Park, i.e. Burton uses copper metal as instantly claimed. 
In accordance to MPEP § 2143, the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham and discussed circumstances in which a patent might be determined to be obvious. In this case, at least prong (B) simple substitution of one known element for another to obtain predictable results applies.  
In this instance, a simple substitution of Park’s zero-valent sodium metal with that of Burton’s zero-valent copper metal would yield nothing more than the predictable 1,1,4,4-tetrafluoro-1,3-butadiene of Park.
It would thus have been prima facie obvious to skilled artisan to conduct a method of producing the claimed compound of formula (1) by subjecting the claimed halogenated olefins to a coupling reaction in the presence of zero-valent copper metal in view of the combination of Park and Burton.

Claim 3 is newly rejected under 35 U.S.C. 103 as being unpatentable over Park (Park, J. D. et al. “Preparation and Some Properties of Certain Fluorovinyl Iodides and Some Fluorinated Butadienes” Journal of Organic Chemistry 1958, vol. 23, pp. 1661-1665; cited in IDS 10/22/2019) in view Burton (Burton, D. J. et al. “Coupling routes to hexafluoro-1,3-butadiene, substituted-1,3-fluorine-containing butadienes and fluorinated polyenes” Journal of Fluorine Chemistry 129 (2008) 435–442; cited in IDS 10/22/2019) as applied to Claims 1-2, 4 and 6-8 above, and further in view of Takefumi (Takefumi, S. Publication number WO2011/162278A1; cited in Office Action 11/23/2020).
The teachings of Park and Burton have been set forth above.
Regarding Claim 3, neither Park nor Burton suggest coupling of different halogenated olefins. However, Takefumi teaches the importance of 1,1,2,4,4-pentafluoro-1,3-butadiene, a specie of the claimed formula (1), as a plasma reaction gas useful in the field of manufacturing semiconductor gases. Furthermore, based on the coupling reactions and starting halogenated olefins of both Park and Burton, that subjecting 1,1-difluoro-2-iodoethylene of Park and compound 2 of Burton to a coupling reaction of Burton, a skilled artisan would have a reasonably expectation of success in obtaining 1,1,2,4,4-pentafluoro-1,3-butadiene of Takefumi. 
Hence, in view of the teaching of Takefumi, a skilled artisan would have been motivated to subject 1,1-difluoro-2-iodoethylene of Park and compound 2 of Burton to a coupling reaction to obtain 1,1,2,4,4-pentafluoro-1,3-butadiene with industrial application.
It would thus have been prima facie obvious to skilled artisan to conduct a method of producing the claimed compound of formula (1) by subjecting different 

Claims 1, 3-4 and 6-8 stand rejected in a modified form (see underlined section for modification) under 35 U.S.C. 103 as being unpatentable over Burton (Burton, D. J. et al. “Coupling routes to hexafluoro-1,3-butadiene, substituted-1,3-fluorine-containing butadienes and fluorinated polyenes” Journal of Fluorine Chemistry 129 (2008) 435–442; cited in IDS 10/22/2019) in view of PubChem (“1,1-difluoro-2-iodoethene” Oct. 26, 2006; cited in Office Action 11/23/2020) and Takefumi (Takefumi, S. Publication number WO2011/162278A1; cited in Office Action 11/23/2020).
	Regarding Claims 1 and 6-8, Burton teaches the following reactions in the presence of zero-valent copper and DMF as solvent (Eq. (10) and (11)):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Compound 1 in the above Eqs. (10) and (11) is hexafluoro-1,3-butadiene.
Burton fails to teach production of the instantly claimed butadiene of formula (1).

 2 of Burton and the commercially available 1,1-difluoro-2-iodoethylene to a coupling reaction of Burton, a skilled artisan would have a reasonably expectation of success in obtaining 1,1,2,4,4-pentafluoro-1,3-butadiene. Furthermore, Takefumi teaches that such compound, 1,1,2,4,4-pentafluoro-1,3-butadiene, is a plasma reaction gas useful in the field of manufacturing semiconductor gases. Accordingly, a skilled artisan would have been motivated to subject compound 2 of Burton and 1,1-difluoro-2-iodoethylene (a different halogenated olefin from the compound 2) to a coupling reaction to obtain 1,1,2,4,4-pentafluoro-1,3-butadiene with industrial application.
It would thus have been prima facie obvious to skilled artisan to conduct a method of producing the claimed compound of formula (1) by subjecting different halogenated olefins to a coupling reaction in view of the combination of Burton, PubChem and Takefumi.

Response to Arguments
Applicant argues that the reaction product of Burton fails to contain hydrogen atom as instantly claimed, and that PubChem and Takefumi fail to satisfy the deficiency of Burton. While the Examiner agrees that Burton fails to teach the product as instantly claimed, the deficiencies are cured by PubChem and Takefumi in view of the modification set forth above (see underlined section for outlining the deficiency of Burton). PubChem teaches the olefin 1,1-difluoro-2-iodoethylene that contains 

Conclusion
Claims 1-4 and 6-8 are rejected and no claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/           Primary Examiner, Art Unit 1622